DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Information Disclosure Statement
The information disclosure statement filed on 03/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments with respect to claims filed on 11/10/2020 have been entered.  Claims 31, 33, 35-36 and 47-63 remain pending in this application and are in condition for allowance.  
The amendments and remarks filed are sufficient to cure the previous 35 U.S.C. §112 (b) rejection set forth in the Non-Final office action mailed on 06/11/2020.
Response to Arguments
Applicant’s arguments, see remarks, filed 11/10/2020, with respect to the rejection of the claims under 35 U.S.C. §103 have been fully considered and are persuasive.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ramsey Hilton on 11/19/2020.  This application is amended as follows (see strikethrough and underline below).
Claim 31. A method, comprising: inserting a distal tip of a puncture member of a medical injector into a first region of a target tissue, the medical injector including a medicament container, a hub, an adjustment member, and the puncture member fixedly coupled to and extending distally from the adjustment member, the distal tip of the puncture member extending from a distal end surface of the hub by a first distance before and during the inserting, the adjustment member disposed within an inner volume of the hub such that the inner volume is separated into a first chamber and a second chamber fluidically isolated from the first chamber by the adjustment member, the first chamber being in fluid communication with the medicament container, the adjustment member configured to transition within the inner volume between a first configuration and a second configuration; and conveying a substance from the medicament container into the first 
Claim 33.  The method of claim 31, wherein: a an of the eye, a choroid of the eye, a subretinal space of the eye, or a retina of the eye.
  Claim 50.  The method of claim 31, wherein, the pressure is a first pressure; and the first pressure within the first first 
Claim 51.  The method of claim 31, wherein the inserting the distal tip of the puncture member includes: inserting the distal tip such that a centerline of the puncture member and a surface line tangential to a target surface of the first region of the target tissue 
Claim 53.  A method, comprising: inserting a distal tip of a puncture member of a medical injector into a first region of a target tissue, the medical injector including a medicament container, a hub, an adjustment member, and the puncture member fixedly coupled to and extending distally from the adjustment 4Application No.: 15/675,035Docket No.: CLRS-035/01US 317302-2220 member, the distal tip of the puncture member extending from a distal end surface of the hub before and during the inserting, the adjustment member disposed within an inner volume of the hub such that the inner volume is separated into a first chamber and a second chamber fluidically isolated from the first chamber by the adjustment member, the first chamber being in fluid communication with the medicament container, the adjustment member configured to transition within the inner volume between a first configuration and a second configuration; and exerting a force on the medical injector to cause the adjustment member to transition to the second configuration, thereby causing the distal tip of the puncture member to move in a distal direction relative to the distal end surface of the hub from the first region of the target tissue to a second region of the target tissue, the force being insufficient to produce a flow of a substance from [[a]]the first pressure chamber defined at least in part within the hub through the puncture member when the distal tip of the puncture member is within the first region of the target tissue, the force being sufficient to cause the substance to flow through the puncture member when the distal tip of the puncture member is within the second region of the target tissue.  member, the distal tip of the puncture member extending from a distal end surface of the hub before and during the inserting, the adjustment member disposed within an inner volume of the hub such that the inner volume is separated into a first chamber and a second chamber fluidically isolated from the first chamber by the adjustment member, the first chamber being in fluid communication with the medicament container, the adjustment member configured to transition within the inner volume between a first configuration and a second configuration; and exerting a force on the medical injector to cause the adjustment member to transition to the second configuration, thereby causing the distal tip of the puncture member to move in a distal direction relative to the distal end surface of the hub from the first region of the target tissue to a second region of the target tissue, the force being insufficient to produce a flow of a substance from the first 
Claim 56.  The method of claim 53, wherein a movement of a first the 
Claim 57.  The method of claim 53, wherein: a an of the eye, a choroid of the eye, a subretinal space of the eye, or a retina of the eye.  
Claim 61.  The method of claim 31, further comprising: manipulating an actuation rod disposed within the medicament container to convey the substance from the medicament container into the first 
Examiner’s Statement of Reason for Allowance
Claims 31, 33, 35-36 and 47-63 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claims 31 and 53 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations:
“an adjustment member, and the puncture member fixedly coupled to and extending distally from the adjustment member . . . the adjustment member disposed within an inner volume of the hub such that the inner volume is separated into a first chamber and a second chamber fluidically isolated from the first chamber by the adjustment member, the first chamber being in fluid communication with the medicament container, the adjustment member configured to transition within the inner volume between a first configuration and a second configuration . . . the pressure causing the adjustment member to transition to the second configuration, thereby causing the distal tip of the puncture member to move within the first region of the target tissue such that the distal tip of the puncture member extends from the distal end surface of the hub by a second distance greater than the first distance and into a second region of the target tissue”  of claim 31 and
“an adjustment member, and the puncture member fixedly coupled to and extending distally from the adjustment 4Application No.: 15/675,035Docket No.: CLRS-035/01US 317302-2220 member, t. . . the adjustment member disposed within an inner volume of the hub such that the inner volume is separated into a first chamber and a second chamber fluidically isolated from the first chamber by the adjustment member, the first chamber being in fluid communication with the medicament container, the adjustment member configured to transition within the inner volume between a first configuration and a second configuration; and exerting a force on the medical injector to cause the adjustment member to transition to the second configuration, thereby causing the distal tip of the puncture member to move in a distal direction relative to the distal end surface of the hub from the first region of the target tissue to a second region of the target tissue” of claim 53.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783